DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s reply dated 26 August 2022 to the restriction requirement mailed 28 June 2022 has been received.  Applicant has elected Group I, and the species of figures 5 and 6 which encompasses claims 1 – 5 and 8 – 14.  Claims 6, 7, and 15-17 have been withdrawn from further consideration and an action on the merits of claims 1 – 5 and 8 – 14 follows below.
Drawings
Figures 2 and 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
As disclosed in applicant’s specification on page 13, line 8, figures 5 and 6 show a second outer projecting wall (24) however reference sign (24) is missing in figures 5 and 6.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 – 5 and 8 – 14 are objected to because of the following informalities:  
Claims 1 – 5 and 8 – 14 begin with the term “Capsule”.  Claim 1 should begin with the term “A capsule” and claims 2 – 5 and 8 – 14 should begin with the term “The capsule”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 – 5 and 8 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if “the capsule body” recited in lines 4 and 25 is the same as the “an aluminium capsule body” recited in line 4.
Regarding claim 3, it is unknown what the recited term “it” in line 1 is referring to.  “It” could refer to the capsule itself, “it” could be a sidewall of the capsule said sidewall projecting to extend towards the bottom of the capsule body, “it” could be the rolled rim of the capsule extending towards the bottom of the capsule body, or “it” could be the annular outer wall of the capsule with an outer projection extending towards the capsule bottom.  For the purposes of examination “it” has been construed to refer to an annular outer wall of the capsule.
Regarding claim 3, it is unclear if “the bottom of the body” is the same as “the bottom of the capsule body” recited in claim 1 or the bottom of some other body heretofore unmentioned.  
Regarding claims 3, 4, and 5, it is unclear if “the body” recited in claim 3, line 2, claim 4, line 5, and claim 5, line 2 is the same as the “an aluminium capsule body” or “the capsule body” recited in claim 1.
Regarding claim 13, claim 12 from which claim 13 depends recites “consisting of” which closes the claim to further elements not recited in the claim.  A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element, specific elements, or steps (MPEP § 2111.03 II.).
Claims 2, 8 – 12, and 14 are rejected by virtue of their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Both claims 12 and 13 recite rubber and thermoplastic elastomers therefore claim 13 is not seen to further limit claim 12 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 1 – 5 and 8 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dijkstra et al. WO 2016/186496 in view of Kollep et al. US 2011/0200725 as further evidenced by Kamerbeek et al. US 2012/0251694.
First it is to be noted that the claims are directed to a capsule only and NOT to a beverage preparation device or an enclosing member thereof.
Regarding claims 1 and 12 – 14, Dijkstra discloses a capsule (2) containing a substance capable of the preparation of a beverage (coffee) by extracting the substance by supplying water under pressure in the capsule in a beverage preparation device (4).  The capsule comprises an aluminium capsule body (12) having a central capsule body axis (12A), said capsule body is provided with a bottom (18), a side wall (16) and an outwardly extending flange (20).  A cover (14) is attached to the outwardly extending flange, which cover closes the capsule, and the capsule comprises a sealing member (28) at the outwardly extending flange (20) for providing a water sealing contact with an enclosing member (6) of the beverage preparation device (4).  The outwardly extending flange (20) comprises an annular outer wall (20/43), and an annular recess (52) between the annular outer wall (20/43) and the side wall (16) of the capsule, the annular recess (52) comprises an annular bottom wall, an inner projecting wall (lower portion of wall 16) and an outer projecting wall (28), and both projecting walls (16, 28) extend in a direction towards the bottom (18) of the capsule body (page 21 paragraph 1 – page 22, paragraph 1, page 28, paragraph 2, and fig. 1 and 4D).
Claims 1 and 12 – 14 differ from Dijkstra in the sealing member (28) having an annular layer of polymeric material positioned on the outwardly extending flange and in that the annular layer of polymeric material is contained in the annular recess and does not extend on the annular outer wall.
Kollep discloses a capsule (cartridge 3) containing a substance capable of the preparation of a beverage (coffee) (paragraph [0015]) by extracting the substance by supplying water under pressure in the capsule in a beverage preparation device (2).  The capsule comprises an aluminium capsule body (14) having a central capsule body axis, said capsule body is provided with a bottom (injection wall 13), a side wall (38) and an outwardly extending flange (nip region 16).  A cover (15) is attached to the outwardly extending flange, which cover closes the capsule, and the capsule comprises a sealing member, i.e. an annular layer (17) at the outwardly extending flange (16) for providing a water sealing contact with an enclosing member (cage 4) of the beverage preparation device.  The outwardly extending flange (16) comprises an annular outer wall (fig. 3 reference sign 38), and the annular wall extends in a direction towards the bottom (13) of the capsule body (paragraph [0050] – [0051] and fig. 3).  Kollep further discloses that unless an annular layer of deformable material is attached to at least a portion of the annular sealing region (nip region 16) of the capsule the necessary fluid tightness to generate the proper pressure to produce a beverage by substance extraction would not be obtained (paragraph [0051]) making it obvious to the ordinarily skilled artisan that an annular layer of deformable material would necessarily have to be attached to the sealing region of the capsule.  Kollep further discloses suitable sealing materials would be polymerics (72) (paragraph [0075]) such as thermoplastic elastomers and food grade silicon rubber (paragraph [0065]) that would harden to form a sealing surface in the sealing region (nip surface) and that such materials could be applied to an annular recess of a capsule (71) (paragraph [0075] and fig. 15 and 16).  Whilst in figure 15 Kollep is disclosing the application of the polymeric material to an enclosing member of a beverage machine, it would have been readily apparent to the ordinarily skilled artisan based on the teachings of Kollep as a whole to have contained an annular layer of polymeric material in the annular recess of the capsule of Dijkstra given that Kollep also teaches that an annular layer of a polymer material is necessary for proper sealing of the capsule in order to increase the pressure of an injected fluid to produce a beverage as well as also teaching the polymeric material would be contained within an annular recess of a capsule flange as clearly taught in figures 15 and 16.  Further, such a modification would not have modified the operation of the capsule and would have been an obvious design choice (MPEP § 2144.05 VI.C.).  To therefore modify the capsule of Dijkstra and include a polymeric material in the annular recess as taught by Kollep to ensure proper sealing of the capsule would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.  Kamerbeek provides further evidence that it was well established and conventional in the art to provide a polymeric material (polypropylene) around the outwardly extending flange of a capsule in order to properly seal the capsule in an enclosing member of a beverage preparation device (paragraph [0114] – [0115]) and that it was well known to provide the polymer material in the form of a sponge (‘694, paragraph [0014] and [0084]) or a non-formed solid (textured material) (‘694, paragraph [0022], [0023], and [0088]).
With respect to the remaining recitations beginning “wherein in use upon closing of the enclosing member the sealing member is compressed by the free contact end of the annular element being moved towards the closing element” and “when the capsule is positioned in the enclosing member of the beverage preparation device and the enclosing member is closed by means of a closing member of the beverage preparation device, such that the outwardly extending flange of the capsule and at least a portion of the sealing member of the capsule are sealingly engaged between the enclosing member and the closing member of the device, wherein the enclosing member of the beverage preparation device comprises an annular element having an annular element axis with a free contact end” these are seen to be recitations regarding the intended use of the capsule.
In this regard applicant’s attention is invited to MPEP 2114 which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function”.  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and then further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention’s structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim which Dijkstra in view of Kollep as further evidenced by Kamerbeek obviously does.  Further, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is The Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. “wherein in use upon closing of the enclosing member the sealing member is compressed by the free contact end of the annular element being moved towards the closing element” and “when the capsule is positioned in the enclosing member of the beverage preparation device and the enclosing member is closed by means of a closing member of the beverage preparation device, such that the outwardly extending flange of the capsule and at least a portion of the sealing member of the capsule are sealingly engaged between the enclosing member and the closing member of the device, wherein the enclosing member of the beverage preparation device comprises an annular element having an annular element axis with a free contact end”, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, that is Dijkstra in view of Kollep as further evidenced by Kamerbeek and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 2, Dijkstra in view of Kollep as further evidenced by Kamerbeek disclose the distance between the inner projecting wall (lower portion of wall 16) and the outer projecting wall (28) is such that the free contact end of the annular element would be positioned between the two walls (‘496, fig. 4D).
Regarding claim 3, Dijkstra in view of Kollep as further evidenced by Kamerbeek disclose there is an outer projection (53) extending towards the bottom of the aluminium capsule body from the outwardly extending flange (20) which has an outer projecting wall (28) (‘496, fig. 4D).
Regarding claim 4, Dijkstra in view of Kollep as further evidenced by Kamerbeek disclose the outer projection (53) has an annular cavity (area below reference sign 53) extending on the side of the outwardly extending flange (20) directed towards the cover (14) thereby comprising the outer projecting wall (28) of the recess.  Further, there is a top wall or line (top of outer projection 53) and a second outer projecting wall (54) directed towards the bottom (18) of the body (‘496, fig. 4D).
Regarding claim 5, Dijkstra in view of Kollep as further evidenced by Kamerbeek disclose the inner projecting wall (lower part of 16) of the annular recess (52) is formed as part of the side wall (16) of the capsule body (‘496, fig. 4D).
Regarding claim 8, once it was known to provide a first and/or second projections to the outwardly extending flange of a capsule it is not seen that patentability would be predicated on the particular height of said projections relative to an annular bottom wall of an annular recess.  Limitations relating to the height of the projections are not sufficient to patentably distinguish over the prior art.  The mere scaling up of a prior art projection capable of being scaled up, if such were the case, will not establish patentability in a claim to an old process so scaled.  Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed projections and the projections of an outwardly extending flange having the claimed relative dimensions would not perform differently than the prior art projections, the claimed capsule is not patentably distinct from the prior art capsule.  Nevertheless, Dijkstra in view of Kollep as further evidenced by Kamerbeek disclose the first and/or second projections would have a height of between 0.1 and 1.5 mm (0.1 mm – 1.2 mm) (‘496, page 9, paragraph 5).
Regarding claim 9, Dijkstra in view of Kollep as further evidenced by Kamerbeek disclose the cover (14) is attached to the annular outer wall (20/43) and/or to the annular bottom wall of the annular recess (52) (‘496, page 29, paragraph 2).
Regarding claim 10, with respect to the recitations beginning “wherein the inner projecting wall and/or outer projecting wall of the annular recess are distanced such that in use upon closing of the enclosing member, the sealing member is compressed by the free contact end of the annular element and polymeric material of the sealing member flows between the inner and/or outer projecting walls upon compressive forces of the free contact end such that to exert an axial and radial force on the free contact end of the annular element when the capsule is positioned in the enclosing member of the beverage preparation device and the enclosing member is closed by means of the closing member of the beverage preparation device”, these are seen to be recitations regarding the intended use of the capsule and are rejected as such for the same reasons given above in the rejection of claim 1.
In any event, Dijkstra in view of Kollep as further evidenced by Kamerbeek disclose the inner projecting wall (16) and/or outer projecting wall (28) of the annular recess are distanced such that in use upon closing of the enclosing member (6), the sealing member (28) is compressed by the free contact end (30) of the annular element (‘496, page 25, paragraph 2) and the polymeric material of the sealing member (72) (‘725, paragraph [0075]) would flow between the inner and/or outer projecting walls (16, 28) upon compressive forces of the free contact end such that to exert an axial and radial force on the free contact end (13) of the annular element (11) when the capsule is positioned in the enclosing member (26) of the beverage preparation device and the enclosing member (26) is closed by means of the closing member (10) of the beverage preparation device (‘496, page 25, paragraph 2).
Regarding claim 11, as seen in figure 4D it is apparent that Dijkstra in view of Kollep as further evidenced by Kamerbeek disclose the outer projecting wall (28) of the annular recess (52) is inclined relative to the annular bottom wall of the annular recess an angle between 45 and 85 degrees (‘496, fig. 4D).  Further, Dijkstra in view of Kollep as further evidenced by Kamerbeek disclose the inner projecting wall (lower portion of wall 16) of the annular recess (52) is inclined relative to the annular bottom wall of the annular recess an angle between 45 and 85 degrees (180º - 97.5º=82.5º) (‘496, page 24, paragraph 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        16 November 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792